Citation Nr: 0014925	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  97-05 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a kidney disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1956 
to August 1958.  

This appeal arises from a June 1996 decision of the No. 
Little Rock, Arkansas, regional office (RO).  In April 1998, 
the Board of Veterans' Appeals (Board) remanded this issue to 
the RO for additional development. 

In May 1994, the veteran raised the issue of an increased 
rating for his right foot disorder.  In a September 1999 
statement he appears to raise the issue of service connection 
for hypertension.  These issues are referred to the RO for 
appropriate action.

FINDINGS OF FACT

1.  The May 1994 Board decision, which denied the claim of 
entitlement to service connection for a renal disorder, 
constitutes the last final disallowance of the veteran's 
claim for service connection for this disability.  

2.  Evidence received since the May 1994 Board decision, by 
itself or with evidence previously assembled, is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for a 
kidney disorder.  


CONCLUSION OF LAW

The evidence received subsequent to the May 1994 Board 
decision, which denied service connection for a renal 
disorder, is not new and material evidence, and the veteran's 
claim has not been reopened.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1113, 1131, 1137, 1153, 5108, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.156(a), 3.303, 3.306, 3.307, 3.309 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1131 (West 1991).  
Furthermore, service connection will be granted for nephritis 
if this disorder is manifested to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

With regard to a disability existing prior to entry into 
active duty, a veteran is presumed to be in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed before service will rebut this presumption.  
38 U.S.C.A. § 1111 (West 1991).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).  

The evidence of record at the time of the May 1994 Board 
decision may be briefly summarized.  According to the service 
medical records, a pre-induction examination conducted in 
April 1955 notes that the veteran was physically disqualified 
from service due to three-plus albuminuria.  Laboratory 
findings at that time showed three-plus albumin and no sugar 
or microscopic abnormalities.  Urinalysis showed a specific 
gravity of 1.018.  Re-examination was believed to be 
justified in one month.  At a pre-induction physical 
examination completed approximately two months later in June 
1955, the veteran was again found to physically disqualified 
from service due to a laboratory finding of two-plus albumin 
(albuminuria) and a "[v]erified workup" demonstrating 
chronic glomerulonephritis.  Re-examination was felt to be 
justified in one year.  

A pre-induction examination completed in July 1956 
demonstrated that the veteran's genitourinary system was 
normal.  Laboratory findings completed at that time showed no 
albumin or sugar abnormalities.  Urinalysis showed a specific 
gravity of 1.018.  The remainder of the service medical 
records are negative for complaints of, treatment for, or 
findings of a kidney disorder.  At the separation examination 
which was conducted in July 1958, the veteran denied ever 
having experienced, or experiencing at that time, a kidney 
stone or blood in his urine.  The separation examination 
demonstrated that the veteran's genitourinary system was 
normal.  Laboratory findings at that time showed no albumin, 
sugar, or microscopic abnormalities.  Urinalysis showed a 
specific gravity of 1.018.  

A urinalysis testing completed at a November 1958 VA 
examination was negative for albumin and sugar abnormalities.  
No genitourinary pathology was shown.  Urinalysis testing 
completed at a March 1961 VA examination was also negative 
for albumin and sugar abnormalities.  No genitourinary 
pathology was shown.  Urinalysis studies completed during a 
three-week VA hospitalization for gastrointestinal complaints 
in January 1973 were within normal limits.  Subsequent 
urinalysis testing completed during a February 1974 private 
hospitalization for gastrointestinal complaints showed no 
abnormalities.  Urinalysis testing completed at a September 
1979 VA examination showed a specific gravity of 1.023.  

In October 1991 the Board denied service connection for a 
chronic renal disorder. At that time the Board determined 
that the renal disorder existed prior to service and was not 
aggravated by service.  

Subsequently received were VA and private medical records 
covering treatment from 1968 to 1992.  According to a January 
1980 report of VA outpatient treatment, the veteran brought 
with him "a paper which states [that] he had 
glomerulonephritis from a service physical examination.  
Urinalysis studies conducted during a one-and-a-half week VA 
hospitalization from April to May 1982 for orthopedic 
complaints were normal.  A physical examination completed 
during this hospitalization showed that the veteran's kidneys 
were normal and not palpable.  

Subsequent post-service medical records indicate that, 
between 1987 and 1990, the veteran was treated At a VA 
facility for renal artery stenosis and chronic renal 
insufficiency.  These records show he was hospitalized at a 
VA facility in May 1987.  The medical history showed that the 
veteran had been treated at the emergency room of a private 
facility for a headache and a red color of his skin.  An 
examination showed extremely high blood pressure.  An 
intravenous pyelogram showed a small, shrunken, non-
functional right kidney.  He was transferred to the VA 
facility.  The discharge diagnosis was renal artery stenosis, 
complete, and 90 percent left renal occlusion.   In August 
1988, he underwent a left renal angioplasty. 

Based on this evidence, the Board, in May 1994, denied 
service connection for a renal disorder.  Specifically, the 
Board concluded that the veteran's glomerulonephritis existed 
prior to his active duty and did not increase in severity 
during such service and that his renal artery stenosis and 
occlusion did not developed until years after service.  

The May 1994 Board decision is final.  38 U.S.C.A. § 7104 
(West 1991).  However, the veteran may reopen this claim by 
the submission of new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

As set forth by the United States Court of Appeals for 
Veterans Claims (Court), one factor to be considered in 
determining whether new and material evidence has been 
submitted is that there must be a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome.  Colvin 
v. Derwinski, 1 Vet.App. 171 (1991).  

However, as previously indicated, in a recent decision, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) set forth new guidance regarding the 
adjudication of claims for service connection based on the 
submission of "new and material evidence."  In the case of 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit held that the standard set forth in Colvin was an 
incorrect interpretation of 38 C.F.R. § 3.156(a).  Pursuant 
to the holding in Hodge, the legal standard that remains 
valid is that which is set forth in 38 C.F.R. § 3.156(a).  

Furthermore, the Court has determined that the credibility of 
new evidence is assumed for the limited purpose of 
determining whether it is material.  Justus v. Derwinski, 
3 Vet.App. 510 (1992).  

Additionally, the Court has held that, in making a 
determination as to whether new and material evidence has 
been submitted to reopen a previously denied final decision, 
a three-step process is required.  First, it must be 
determined whether new and material evidence has, in fact, 
been submitted.  If new and material evidence has been found 
to have been submitted, a decision must then be made as to 
whether, immediately upon reopening, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  

If the claim is found to be well grounded, the merits of the 
claim will be evaluated after the duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  Elkins 
v. West, 12 Vet.App. 209 (1999).

In the present case, the evidence received since the previous 
Board denial in May 1994 includes copies of records of VA 
inpatient as well as outpatient treatment for renal artery 
stenosis and chronic renal insufficiency between 1995 and 
1998.  Also of record are statements from the veteran that 
his kidney disorder is related to service.

While the veteran's statements are deemed competent in 
describing a symptom of a disability or an incident which 
occurred during service, any (implied) assertions of medical 
causation alone are not probative because lay persons (e.g., 
persons without medical expertise) are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet.App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

Furthermore, the additional medical records received since 
the May 1994 Board decision simply reflect recent kidney 
treatment.  Significantly, these reports do not discuss the 
etiology of the veteran's currently diagnosed kidney 
disorders, including his renal artery stenosis and chronic 
renal insufficiency.  

Specifically, the medical documents do not provide competent 
evidence of a relationship between these kidney disorders and 
the veteran's active service or of an in-service increase in 
the severity (beyond the natural progression) of his 
pre-service glomerulonephritis.  

Thus, the additional evidence received since the May 1994 
Board decision is not probative as to whether the veteran's 
kidney disorder was incurred in, or aggravated by, his active 
military service.  This additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to decide 
fairly the merits of the veteran's claim for service 
connection for a kidney disorder.  See 38 C.F.R. § 3.156(a) 
(1999).  Accordingly, the additional evidence is not new and 
material, and the veteran's claim for service connection for 
a kidney disorder has not been reopened.  

Where new and material evidence has not been submitted to 
reopen a finally disallowed claim, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  See Graves 
v. Brown, 8 Vet.App. 522, 524-525 (1996); Robinette v. Brown, 
8 Vet.App. 69, 78 (1995).  

In the present case, the RO adequately fulfilled its 
obligation under § 5103(a) with the June 1996 notice of 
denial of the veteran's petition to reopen his previously 
disallowed claim, the February 1997 statement of the case, 
and the August 1999 supplemental statement of the case.  


ORDER

New and material evidence not having been received, the claim 
for service connection for a kidney disorder is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

